           Case 7:20-cv-00018 Document 10 Filed on 02/24/20 in TXSD Page 1 of 4



                                                 IN THE UNITED STATES DISTRICT COURT
                                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                                          MCALLEN DIVISION


THE UNITED STATES OF AMERICA,                                  §
                                                               §
                                          Plaintiff            §
                                                               §
v.                                                             §     CIVIL ACTION NO. 7:20-CV-018
                                                               §
111.52 ACRES OF LAND, MORE OR                                  §
LESS, SITUATED IN HIDALGO                                      §
COUNTY, STATE OF TEXAS; AND                                    §
DANIEL YTURRIA BUTLER, et al.,                                 §
                                                               §
                                          Defendants           §

        DEFENDANTS RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
                     ORDER OF IMMEDIATE POSSESSION

TO THE HONORABLE JUDGE OF SAID COURT:

              NOW COMES DEFENDANT DANIEL YTURRIA BUTLER, RICHARD E.

BUTLER II et al., (hereinafter at times referred to as “Defendants”) and files this response in

opposition to the Plaintiff’s motion for order of immediate possession and would respectfully

show the Court as follows:

              1. Defendants filed their original answer on February 19, 2020 setting out numerous

                     detailed objections and defenses to the proposed taking of the property.

              2. This Honorable Court has set an initial conference in the case for April 8, 2020.

              3. The motion for order of immediate possession does not adequately and fully set out

                     why immediate possession is necessary. In Section 1 the introduction of its motion

                     the Plaintiff United States says: “Construction contractors are on the ground and

                     ready to access this property as soon as the United States obtains possession.

DEFENDANTS RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION
s:\dcg\civil\H.Yturria-661\Response-Opposition                                                       Page 1
           Case 7:20-cv-00018 Document 10 Filed on 02/24/20 in TXSD Page 2 of 4



                     Additionally, survey contractors need access to set permanent pins so a property

                     survey can be finalized and submitted to the United States Army Corps of Engineers”.

                     The complaint in condemnation does not seek a permanent take of the property. No

                     appraisal has been done. No offer has been made to the Defendant for a permanent

                     take of the property. The complaint seeks temporary possession for conducting a

                     survey. Therefore the government’s suggestion that construction contractors are on

                     the ground and ready to access the property is not a valid basis for the proposed order

                     of immediate possession.

              4. The motion does not say how long the survey contracts have been awarded for.

                     Moreover, the request for the order of immediate possession requests a twelve month

                     period. The Court could take judicial knowledge of the fact that to go on and perform

                     a survey of the corners of the property and the specific property the Government

                     proposes to take could probably be accomplished in one or two days at the most.

                     Defendants object to the extent that said proposed condemnation and temporary

                     taking does not justly compensate Defendants for all the land being affected by the

                     temporary taking and does not compensate adequately. Answering further from any

                     date that possession is granted it should be much less than 12 months to conduct the

                     activities required by the government. The time period for the Plaintiff to conduct its

                     activities should be shortened significantly from the 12 months requested to a time

                     period no longer than 2 months. Based upon information and belief the activities to be

                     done would not require a significant amount of time.

              5. The Defendants again reiterates their objection to the amount of just compensation as

                     being very inadequate
DEFENDANTS RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION
s:\dcg\civil\H.Yturria-661\Response-Opposition                                                        Page 2
           Case 7:20-cv-00018 Document 10 Filed on 02/24/20 in TXSD Page 3 of 4



              6. This Honorable Court should consider all the objections and defenses set out

                     hereinabove, before granting possession and place reasonable limitations on said

                     temporary possession and time for it. The Court should place requirements for the

                     Government and/or its agents, assigns, or contractors to fully indemnify Defendants

                     against any claims for any personal injury, death, or property damage while

                     conducting activities on the Defendants property which would fully protect and

                     indemnify the Defendants from such claims. The government in its proposed order

                     notes that “To the extent possible, the United States should use contractors that have

                     appropriate liability insurance”. The Court should satisfy itself that the Plaintiff’s

                     contractors do have appropriate liability insurance to protect against any claims for

                     personal injury, death or property damage while conducting activities on the

                     Defendants property.

              WHEREFORE PREMISES CONSIDERED, Defendants requests the following:

              1. An order be entered denying Plaintiff’s motion for order of immediate possession;

              2. That such a motion not be considered until at least at or after the initial conference

                     already set for April 8, 2020;

              3. That the Court consider all the Defendants’ objections and defenses in deciding

                     whether to issue such an order for immediate possession;

              4. In the alternative, that if the Court was inclined to grant an order for immediate

                     possession that reasonable restrictions be placed on the Plaintiff as to when it may

                     enter the property and prior notices that it must give to the Defendants prior to

                     entering on to the property at least 72 hours in advance; and as noted above the

                     Government and/or its agents, assigns, or contractors to fully indemnify Defendants
DEFENDANTS RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION
s:\dcg\civil\H.Yturria-661\Response-Opposition                                                       Page 3
           Case 7:20-cv-00018 Document 10 Filed on 02/24/20 in TXSD Page 4 of 4



                     against any claims for any personal injury, death, or property damage while

                     conducting activities on the Defendants property which would fully protect and

                     indemnify the Defendants from such claims.

              5. That the Court grant the Defendants such other and further relief as the Court deems

                     proper.

                                                         Respectfully submitted,
                                                         DANIEL YTURRIA BUTLER, RICHARD E.
                                                         BUTLER II, et al., Defendants


                                                         By:   /s/ David C. Garza
                                                               David C. Garza (Attorney in charge)
                                                               Texas State Bar No. 07731400
                                                               Southern District of Texas ID No. 3778
                                                               dgarza@garzaandgarza.com
                                                               GARZA & GARZA, L.L.P.
                                                               680 East St. Charles, Suite 300
                                                               P.O. Box 2025
                                                               Brownsville, Texas 78522-2025
                                                               Telephone: (956) 541-4914
                                                               Fax: (956) 542-7403
                                                               ATTORNEY FOR DEFENDANT


                                                 CERTIFICATE OF SERVICE

              I hereby certify that on February 24, 2020, I electronically filed the foregoing original
response by Defendant with the Clerk of the Court using the CM/ECF system which will send
notification to all counsel of record:

Megan Eyes
Assistant United States Attorney                                      email: megan.eyes@usdoj.gov
Southern District of Texas No. 3135118
1701 W. Bus. Highway 83, Suite 600
McAllen, Texas 78501

                                                                      /s/ David C. Garza
                                                                      David C. Garza
DEFENDANTS RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR ORDER OF IMMEDIATE POSSESSION
s:\dcg\civil\H.Yturria-661\Response-Opposition                                                      Page 4
